Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 21st, 2022 had been entered. Claims 1-4 and 6-21 are currently pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Non-Final Office Action dated December 20th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Amendment filed March 21st, 2022  adds the negative limitation regarding Formula B (previously in claim 5 and now in amended claim 1), stating that “Rc represents an n-valent hydrocarbon group without a morpholine ring as its substituent”. However, no explicit support or mention of this feature, positive or negative, is found in the applicant’s specification. [Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").] (MPEP 2173.05(i))
For this reason, claim 1, as well as dependent claims 2-4 and 6-21 (which implicitly contain the unsupported limitation of claim 1), are not allowed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Z-34 and Z-45 fail to satisfy the newly amended-in limitation of parent claim 1 “provided that at least one of Rd’s is an electron withdrawing group”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuyama et al. (JP-2016212403-A), hereinafter Masuyama, as evidenced by Aoso et al. (JP-4253409-B2), hereinafter Aoso. Citations of Masuyama direct to the English Machine Translation provided unless specified. The original JP copy is referred to for Tables and chemical structure depictions.
Regarding claim 1, Masuyama teaches a photosensitive resin composition (Page 2, Para. 8) comprising: a resin (Page 2, Para. 8); a photoacid generator (Page 2, Para. 8);  a solvent (Page 2, Para. 8); and a low-molecular-weight ester compound (compound (I), Page 2 Para. 8) represented by Formula B of the instant claim (I-10, see [0020] of original JP version; see Note below), wherein the low-molecular-weight ester compound has alkali decomposability (halogenated alkoxycarbonyl functional group, I-10 in [0020] of original JP version; see [0091] of Aoso) and has a molecular weight of less than 1,500 (480, see I-10 in [0020] of original JP version), and a content of the low-molecular-weight ester compound is from 0.1% by mass to 6% by mass with respect to a total solid content of the composition (0.1% to 5%; Page 4, Para. 6). [Note: (I-10) differs from the Formula B of the instant claim in that both Rd's in (I-10) are hydrogens. However, regarding the central -CH2-CF2-CF2-CH2- moiety of (I-10) (designated as the L1 group; see [0009] of original Japanese version), Masuyama teaches that, while a -CH2-(CF2)n-CH2- group is preferable, the L1 group may alternatively be a perfluoroalkanediyl group, such as perfluoroethylene or perfluorobutylene (Page 3, Para. 2). Thus, a variant of compound (I-10) wherein the central alkanediyl group is fully fluorinated is within the limitations of the disclosed invention of Masuyama.]
Regarding claim 2, Masuyama further teaches that the low-molecular-weight ester compound (I-10; [0020] of original JP version) includes an alkyl group (adamantyl group) having 10 carbon atoms.
Regarding claim 3, Masuyama further teaches that the low-molecular-weight ester compound (I-10; [0020] of original JP) includes a halogenated alkyl group.
Regarding claim 4, Masuyama further teaches that the low-molecular-weight ester compound (I-10; [0020] of original JP) is a chained ester compound.
Regarding claim 6, Masuyama further teaches that the photoacid generator (acid generator B1; Page 14, Para. 1) includes a compound represented by Formula 3 of the instant claim (see [0193] of original JP version).
Regarding claim 7, Masuyama further teaches that the resin has a constitutional unit having a lactone structure (structural unit (s), Page 4 Para. 7; structural unit (a3), Page 7 Para. 8).
Regarding claim 8, Masuyama further teaches that the resin includes a constitutional unit (structural unit a1; Page 4, Para. 7) represented by Formula AI of the instant claim (formula (1); Page 4, Para. 8 and 9 and [0034] of original JP version).
Regarding claim 9, Masuyama further teaches that the composition further comprises a fluorine-containing resin (resin X, "a resin including the structural unit (a4)", Page 13 Para. 11; see Page 9, Para. 9)
Regarding claim 10, Masuyama further teaches that the composition further comprises a compound (quencher; Page 18, Para. 10) represented by Formula d1-1 of the instant claim ([0238] and [0239]).
Regarding claim 11, Masuyama further teaches that the solvent includes y-butyrolactone (Page 19, Para. 8).
Regarding claim 12, Masuyama further teaches that the resin includes a constitutional unit (structural unit (s), Page 4 Para. 7; structural unit (a2), Page 7 Para. 8; structural unit (a2-0), Page 7 Para. 10) represented by Formula PH of the instant claim (formula a2-0; [0079] of original JP version).
Regarding claim 13, Masuyama further teaches a resist film ("composition layer"; Page 19, Para. 12) which is a solidified product of the photosensitive resin composition of claim 1 ("resist composition"; Page 19, Para. 12).
Regarding claim 14, Masuyama further teaches (Page 19, Para. 12) a pattern forming method comprising: a step of exposing the resist film according to claim 13 with light; and a step of developing the resist film after the step of exposing the resist film with a developer.
Regarding claim 15, Masuyama further teaches (Page 19, Para. 15) that the exposure in the exposing step is performed by liquid immersion exposure with an argon fluoride laser.
Regarding claim 16, Masuyama further teaches (Page 19, Para. 15) that the exposure in the exposing step is performed by liquid immersion exposure with a krypton fluoride laser.
Regarding claim 18, Masuyama further teaches that the developer is an aqueous alkali solution (Page 20, Para. 1).
Regarding claim 19, Masuyama further teaches (page 20, Para. 4) a method for manufacturing an electronic device ("semiconductors"), comprising the pattern forming method according to claim 14.
Regarding claim 20, Masuyama further teaches that Ra represents a halogenated alkyl group having 1 to 10 carbon atoms (see I-10 in [0020] of original JP, modified as described above; Masuyama teaches that L1 may be a "fluorinated alkanediyl group having 1 to 8 carbon atoms" (Page 3, Para. 2), which would give Ra of the instant claim the potential to be a C1 to C7 fluorinated alkyl group with a substituent; see [0021] of Applicant's specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP-2016212403-A), hereinafter Masuyama, as evidenced by Aoso et al. (JP-4253409-B2), hereinafter Aoso, as applied to claims 1-4, 6-16, and 18-20 above, and further in view of Takemura et al. (U.S. 2015/0355543 A1), hereinafter Takemura.
Regarding claim 17, Masuyama does not teach that the thickness of the resist film is 2 microns or more. Rather, Masuyama teaches an exemplary embodiment wherein the thickness of the resist film is 0.1 microns (Page 22, Para. 8). However, the invention of Masuyama is not taught or suggested to be particularly limited by this embodiment. Masuyama provides no other teachings on the thickness of the resist film. Masuyama does teach that the resist composition may be used in the processing of semiconductors (Page 22, last paragraph).
Takemura teaches that it is desired in the art of semiconductor production to have resist compositions that can form relatively thick resist film of 5 to 100 μm thick, so as to allow for the formation of tall IC features, such as 10+ micron high connection terminals ([0003]-[0004]). It is also well known in the art that the thickness of the film formed from a resist composition may be manipulated to suit the application by controlling the viscosity of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the composition of Masuyama to form a thick film of a thickness of 5 to 100 microns (as opposed to the exemplary 0.1 microns) in view of the teachings of Takemura. The greater thickness would allow for the formation of IC structures of greater height (such as 10-micron high connection terminals), which are desired in the art.
Response to Arguments
Applicant’s arguments, see pages 12-15, filed March 21st, 2022, with respect to the rejections under 35 U.S.C. 102(a)(1) and U.S.C. 103 over Masuyama et al. (as previously referenced), Tomiga et al., and Watanabe et al. have been fully considered and are persuasive.  The specific rejections of claims 1-19 over these references (as previously referenced) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Masuyama et al. (JP-2016-212403-A), hereinafter Masuyama, as newly (see rejection section above) referenced. For this reason, the currently pending claims 1-4, and 6-20 are still not allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737
06/16/2022